                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

 BRITTANY FROST,                             )
 ADMINISTRATOR OF THE ESTATE                 )
 OF CHRISTINA LYNN CECI,                     )
                                             )
        Plaintiff,                           )
                                             )
        v.                                   )           1:18-CV-918
                                             )
 VERNEE BELCHER, M.D., DUKE                  )
 UNIVERSITY HEALTH SYSTEMS,                  )
 INC., d/b/a DUKE MEDICINE and               )
 DUKE UNIVERSITY MEDICAL                     )
 CENTER, and THE UNITED STATES               )
 OF AMERICA,                                 )
                                             )
        Defendants.                          )

                      MEMORANDUM OPINION AND ORDER

Catherine C. Eagles, District Judge.

      Plaintiff Brittany Frost is the administrator of the estate of Christina Lynn Ceci,

who died in January 2015 after being treated by Lincoln Community Health Center, a

federally supported health center. The Federal Tort Claims Act applies to her wrongful

death claim against the United States, which is based on Lincoln’s alleged medical

negligence. Because Ms. Frost did not present her FTCA claim to the appropriate

government agency within the FTCA’s two-year statute of limitations, did not file her

state lawsuit in time for the FTCA’s savings clause to apply, and has not shown

extraordinary circumstances that would merit equitable tolling, the Court will grant

summary judgment in favor of the United States.
   I.      Background and Facts

        After the United States moved to dismiss on statute of limitations grounds and

once briefing was complete, the Court converted the motion to dismiss to a summary

judgment motion pursuant to Rule 12(d) of the Federal Rules of Civil Procedure. See

Doc. 19 at 2. The Court listed matters it understood to be undisputed and allowed the

parties to submit any additional evidence or briefing necessary to supplement or dispute

these matters. Id. at 2–5. Only Ms. Frost submitted additional briefing and evidence.

Docs. 20–20-8. She did not dispute the Court’s understanding except to submit a letter

showing her first administrative claim was filed on July 3, 2017, and not July 10, 2017.

See Doc. 20 at 4; Doc. 20-5 at 2 (July 3, 2017, letter to the United States Department of

Health and Human Services). For purposes of this motion, the Court will use the date of

on or about July 3, 2017. Ms. Frost otherwise supplemented the record with some

additional facts, none of which the United States disputed.

        The record shows as follows:

           1. Christina Lynn Ceci passed away on January 24, 2015, after receiving

              medical treatment at Lincoln. Doc. 4 at ¶¶ 3, 19–52.

           2. An autopsy performed the next day indicated Ms. Ceci had various types of

              “thromboembolus” in multiple locations in her pulmonary artery. Doc. 4 at

              ¶¶ 99–100. Her death certificate lists her cause of death as “sudden cardiac

              death” and “acute pulmonary embolism.” Doc. 20-1 at 2.



                                             2
3. The wrongful death claim arising out of Ms. Ceci’s death accrued at the

   latest on or about January 25, 2015.

4. The statute of limitations in North Carolina for wrongful death due to

   medical malpractice is two years. See N.C. Gen. Stat. § 1-53.

5. In January 2017, the Superior Court gave Ms. Frost an extension until May

   2017 to file a complaint in compliance with Rule 9(j) of the North Carolina

   Rules of Civil Procedure. See Doc. 16-2 at 2; Doc. 20-3 at 2.

6. On May 12, 2017, Ms. Frost filed a wrongful death claim in Durham

   County Superior Court against those who provided medical care to Ms.

   Ceci in the months before her death, including Lincoln Community Health

   Center, Inc. See Doc. 20-2 at 2.

7. On June 12, 2017, private counsel for Lincoln notified Ms. Frost, through

   her attorney, that Lincoln is a community health center covered by the

   Public Health Service Act and subject to the Federal Tort Claims Act. Doc.

   20-4 at 16. Ms. Frost was unaware that the FTCA applied to Lincoln until

   Lincoln’s counsel told her of this fact. See Doc. 20 at 3; Doc. 7-2 at 1–2.

8. On July 3, 2017, Ms. Frost filed an administrative claim with HHS based

   on Lincoln’s allegedly negligent medical care of Ms. Ceci. Doc. 20-5 at 3.

9. The United States removed Ms. Frost’s state court civil action to this Court

   in October 2017, asserting that Lincoln and its employees were covered



                                  3
   under the Federal Tort Claims Act. See Notice of Removal, Frost v.

   Belcher, No. 1:17-cv-926, Doc. 1 at 2 (Oct. 13, 2017).

10. After substituting the United States for Lincoln as the appropriate

   defendant, see Order, Frost v. Belcher, No. 1:17-cv-926, Doc. 10 (Oct. 27,

   2017) (Mag. J.), this Court granted the motion to dismiss the United States

   for lack of jurisdiction in December 2017 based on a failure to exhaust

   administrative remedies. Doc. 20-6 at 3.

11. After dismissing the claim against the United States, the Court remanded

   the case to state court. Order, Frost v. Belcher, No. 1:17-cv-926, Doc. 23

   (Feb. 28, 2018).

12. In January 2018, HHS denied Ms. Frost’s administrative claim, stating it

   was untimely because it was filed more than two years after Ms. Ceci’s

   death. Doc. 7-1; Doc. 20-7.

13. Ms. Frost asked HHS to reconsider its decision, Doc. 7-2 at 1; Doc. 16-1 at

   2; Doc. 20-8 at 2, and HHS denied this request in August 2018. Doc. 7-3.

14. On October 18, 2018, Ms. Frost filed an amended complaint in the state

   court wrongful death case, adding Lincoln back into the litigation as a

   defendant, Doc. 4 at 1, and the United States again removed the action to

   this Court. Doc. 1 at 2.




                                  4
            15. The Court granted the uncontested motion to substitute the United States as

               the proper party in place of Lincoln. Doc. 18.

         Based on this record, the United States contends that Ms. Frost’s claim against the

United States is untimely and precluded under the FTCA. Ms. Frost contends that her

claim was timely under the FTCA because her original state action was filed within the

North Carolina statute of limitations, as extended by the Superior Court’s order.

   II.      The Federal Tort Claims Act

         The Federal Tort Claims Act permits recovery against government entities and

their employees for certain torts, including wrongful death, by providing a limited waiver

of the sovereign immunity of the United States government. 28 U.S.C. § 1346(b)(1);

United States v. Gaubert, 499 U.S. 315, 318 n.4 (1991); Raplee v. United States, 842 F.3d

328, 331 (4th Cir. 2016), cert denied, 137 S. Ct. 2274 (2016). To maintain a claim under

the FTCA, claimants must satisfy several procedural requirements.

            a. Timely Exhaustion

         Claimants must first exhaust their administrative remedies by presenting claims

against the United States to the appropriate federal agency before initiating a civil action

in federal district court. Specifically, the FTCA provides that:

               An action shall not be instituted upon a claim against the United
               States for money damages for . . . death caused by the negligent or
               wrongful act or omission of any employee of the Government while
               acting within the scope of his office or employment, unless the
               claimant shall have first presented the claim to the appropriate
               Federal agency. . . .


                                              5
28 U.S.C. § 2675(a).

       Claimants must present their claims to the appropriate federal agency within two

years after the claim accrues. 28 U.S.C. § 2401(b); United States v. Kwai Fun Wong, 135

S. Ct. 1625, 1632 (2015) (noting § 2401(b) “speaks . . . to a claim’s timeliness”). If the

federal agency does not grant the claim, claimants must commence a civil action within

six months after notice of a final denial. 28 U.S.C. § 2401(b); see also Raplee, 842 F.3d

at 330 (noting that “the FTCA bars any tort claim against the United States unless the

action is begun with six months” of notice of denial). Thus, § 2401 requires a claimant to

both present her claim within two years and initiate her lawsuit within six months of the

denial of the claim. Kwai Fun Wong, 135 S. Ct. at 1629; Henderson v. United States, 785

F.2d 121, 123 (4th Cir. 1986).1

           b. The Savings Clause

       As in this case, it is not always clear to plaintiffs that the defendant they intend to

sue is a government entity subject to the FCTA’s procedural requirements. To allay the




       1
          Section 2401(b) is written in the disjunctive, joining the two-year and six-month
requirements with an “or.” The Supreme Court and the Fourth Circuit have applied the word
“or” in § 2401(b) in the conjunctive rather than disjunctive, see Kwai Fun Wong, 135 S. Ct. at
1629; Henderson, 785 F.2d at 123, as have other circuits. See, e.g., Sconiers v. United States,
896 F.3d 595, 599 (3d Cir. 2018); Sanchez v. United States, 740 F.3d 47, 50 n.6 (1st Cir. 2014);
Ellison v. United States, 531 F.3d 359, 361 (6th Cir. 2008); Houston v. U.S. Postal Serv., 823
F.2d 896, 902 (5th Cir. 1987); Dyniewicz v. United States, 742 F.2d 484, 485 (9th Cir. 1984);
Willis v. United States, 719 F.2d 608, 610 (2d Cir. 1983); Schuler v. United States, 628 F.2d 199,
201 (D.C. Cir. 1980).

                                                6
unfairness of such circumstances, Congress enacted a “savings clause” that waives the

two-year requirement if certain conditions are met:

       Whenever an action or proceeding in which the United States is substituted
       as the party defendant under this subsection is dismissed for failure first to
       present a claim pursuant to section 2675(a) of this title, such a claim shall
       be deemed to be timely presented under section 2401(b) of this title if—

       (A) The claim would have been timely had it been filed on the date the
           underlying civil action was commenced, and

       (B)   The claim is presented to the appropriate Federal agency within 60
             days after dismissal of the civil action.

28 U.S.C. § 2679(d)(5).

       This provision allows parties who have unknowingly failed to seek and exhaust

their administrative remedies—by initiating a court action against what appeared to be a

private entity that is then replaced by the United States as a defendant—to have a second

chance even if they did not seek administrative relief within the two-year statute of

limitations. To qualify, claimants must have (i) initiated their original action such that it

“would have been timely” if brought against the correct party and (ii) presented the claim

to the appropriate agency within 60 days of the dismissal of the action. Id.; see also

Klepack v. United States, No. 5:13–CV–124, 2014 WL 12602873, at *3 (N.D. W.Va.

Apr. 10, 2014).

       The statute does not explicitly state whether a claim “would have been timely” if

filed within the two-year statute of limitations under § 2401(b) or within the applicable

state statute of limitations for the underlying claim. Other circuit courts and district


                                              7
courts within this circuit have uniformly applied the federal two-year statute of

limitations. See, e.g., Celestine v. Mount Vernon Neighborhood Health Ctr., 403 F.3d 76,

84 (2d Cir. 2005) (applying federal two-year statute of limitations to find FTCA suit

removed from state court untimely); McLaurin v. United States, 392 F.3d 774, 782 &

n.33 (5th Cir. 2004) (stating federal two-year statute of limitations applies to FTCA suit

removed from state court); Browning v. United States, No. 5:13-cv-21980, 2013 WL

12109514, at *4 (S.D.W. Va. Dec. 23, 2013) (applying federal two-year statute of

limitations to find FTCA medical malpractice action removed from state court untimely),

aff’d, 584 F. App’x 149 (4th Cir. 2014) (per curiam); Logan v. United States, 851 F.

Supp. 704, 707–08 (D. Md. 1994) (applying federal two-year statute of limitations to find

FTCA suit originally filed in state court untimely).

       While there does not appear to be a published Fourth Circuit case on point, the

Fourth Circuit in an unpublished case has stated that an administrative claim is timely

under § 2679(d)(5) “if . . . the claim would have been timely under the FTCA’s two-year

statute of limitations had it been filed on the date the underlying civil action was

commenced.” Browning, 584 F. App’x at 149 (emphasis added, internal quotations and

alterations omitted). The plaintiff has not cited any case to the contrary.

       The savings clause thus does not offer fail-safe protection, and if the state statute

of limitations is longer than the FTCA statute of limitations, a plaintiff still may face

dismissal. As the Second Circuit articulated in Celestine:



                                              8
       If . . . the federal statute of limitations is shorter than the state statute, a
       plaintiff (reasonably thinking that he has a state law claim) may well bring
       suit within the state statute-of-limitations window, and yet be outside the
       federal one. Such a plaintiff would find himself barred under the Westfall
       Act [enacting the savings clause under § 2679(d)]. And . . . it is . . . unjust
       to treat such a timely state suit as federally barred. For that plaintiff, the
       Westfall Act provides no salve.

403 F.3d at 84. Nonetheless, the federal two-year statute of limitations applies, though

the Second Circuit noted that some circumstances “may well require equitable tolling”

where the state statute of limitations is longer. Id.

          c. Equitable tolling

       The Supreme Court has confirmed that “equitable tolling is available in suits

against the Government.” Kwai Fun Wong, 135 S. Ct. at 1633 (“[T]ime limits in the

FTCA are just time limits, nothing more. Even though they govern litigation against the

Government, a court can toll them on equitable grounds.”). In the Fourth Circuit,

plaintiffs are entitled to equitable tolling of FTCA deadlines “only if they show that they

have pursued their rights diligently and extraordinary circumstances prevented them from

filing on time.” Raplee, 842 F.3d at 333 (emphasis in original). Equitable tolling is

“reserved for those rare instances where—due to circumstances external to the party’s

own conduct—it would be unconscionable to enforce the limitation period against the

party and gross injustice would result.” Id. (internal quotations omitted); see also Nat’l

R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 113 (2002) (noting that equitable tolling

should be applied “sparingly”); Ott v. Md. Dep’t of Pub. Safety & Corr. Servs., 909 F.3d



                                               9
655, 660–61 (4th Cir. 2018) (denying equitable tolling of statute of limitations applicable

under Maryland law).

   III.   Discussion

       The parties agree that the wrongful death claim arising out of Ms. Ceci’s death

accrued at the very latest on the date of her autopsy, on or about January 25, 2015. See

Doc. 19 at 3 ¶ 3 (December 28 Order); Miller v. United States, 932 F.2d 301, 304 (4th

Cir. 1991) (“A medical malpractice claim under the FTCA accrues when the claimant

first knows of the existence of an injury and its cause.”); Doc. 4 at ¶¶ 99–100 (alleging

Ms. Ceci’s cause of death from pulmonary embolism was identified in an autopsy

performed on January 25, 2015). Since her claim accrued on or about January 25, 2015,

Ms. Frost needed to either bring her administrative claim within two years—on or before

January 25, 2017—for it to be timely under § 2401(b) or to file her state law claim

against Lincoln on or before the same date for it to be timely under § 2679(d)(5)’s

savings clause. She did not bring her administrative claim until July 2017, and it is

therefore untimely under § 2401(b).

       As to whether her claim is otherwise timely under the savings clause, Ms. Frost

agrees that her first state court action was “indisputably filed outside” the federal two-

year statute of limitations, see Doc. 16 at 3, and she does not dispute any material facts

relevant to the timing of her state, federal, or administrative claims. Instead, she contends

that “her underlying State Court Complaint was . . . timely filed” because she filed it



                                             10
“within the period allowed by the [Superior] Court’s rule 9(j) Order.” Doc. 20 at 2; see

also Doc. 16 at 4–5. She references no case law, legislative history, or other authority to

support her contention that the state statute of limitations applies to § 2679(d)(5) or that a

claim filed after the federally-imposed two-year period is timely because a state court

extended a state statute of limitations on the claim. See Doc. 16 at 4–5; Doc. 20 at 2.

       Contrary to Ms. Frost’s interpretation and as noted above, courts in this circuit and

other circuits determine whether a state court action was “timely” under the FTCA by

applying the federal two-year statute of limitations, not the corresponding state statute of

limitations. See, e.g., Browning, 2013 WL 12109514 at *4; Logan, 851 F. Supp. at 707–

08; Celestine, 403 F.3d at 84; McLaurin, 392 F.3d at 782 & n.33. “[F]ederal law defines

the limitations period and determines when that cause of action accrued” under the

Federal Tort Claims Act, Miller, 932 F.2d at 303, and “state laws do not serve to toll or

delay the accrual date or statute of limitations.” Kinson v. United States, 322 F. Supp. 2d

684, 686 (E.D. Va. 2004); see also Klepack, 2014 WL 12602873, at *3 (“State tolling

provisions . . . do not apply to the FTCA.”). Accordingly, a state court’s extension of the

state statute of limitations will not render timely an FTCA claim filed after the federal

two-year statute of limitations has passed. See Kinson, 322 F. Supp. 2d at 686 (finding

federal claim filed more than six months after administrative claim’s denial was untimely

notwithstanding Virginia law tolling the statute of limitations).




                                              11
       In her opposition to the Government’s motion, Ms. Frost did not specifically

contend that she is entitled to equitable tolling. Doc. 16. The United States asserted in its

reply brief that equitable tolling does not apply, Doc. 17 at 4–5, and Ms. Frost again did

not address this issue in her supplemental briefing. See Doc. 20. She did point out,

however, that she “had no way to know” of Lincoln’s “secret identity” as “part of the

United States government,” and that she diligently sought administrative review within

weeks of learning about Lincoln’s status. Doc. 20 at 3.

       To the extent this constitutes a request for equitable tolling, Ms. Frost has not met

the standard. While the evidence might well support an inference that Ms. Frost

diligently pursued her rights after she learned about Lincoln’s status, there is no evidence

that she did so during the two years after Ms. Ceci’s death, and Ms. Frost has not

explained why she was not able to comply with the state Rule 9(j) requirements during

that time frame. She offered no evidence that Lincoln or the United States prevented her

from discovering that Lincoln would be subject to the Federal Tort Claims Act, and she

did not identify any other “circumstances external to her own conduct,” Raplee, 842 F.3d

at 333, that caused the delay. See Klepack, 2014 WL 12602873, at *7 (equitably tolling

FTCA limitations period after plaintiff showed medical provider wrongfully withheld

medical records showing defendant’s true employer, which was not listed in public

records or websites, and that the government database of deemed federal health centers

returned no results for the entity plaintiff believed to employ the defendant). As to Ms.



                                             12
Frost’s efforts to comply with North Carolina’s malpractice claim requirements, the

Fourth Circuit has declined to apply equitable tolling in a similar case involving

Maryland state filing rules. See Raplee, 842 F.3d at 333–34.

         In the absence of evidence that Ms. Frost pursued her rights diligently and that

extraordinary circumstances prevented her from filing on time, equitable tolling does not

apply. See id. at 333; Gonzalez v. United States, 284 F.3d 281, 291 (1st Cir. 2002).

   IV.      Conclusion

         Ms. Frost did not present her federal claim to the appropriate federal agency

within the federal two-year statute of limitations, as required by § 2401(b), and she did

not timely file her state claim such that the savings clause in § 2679(d)(5) applies. Her

claim is barred by the terms of the FTCA and her claim against the United States will be

dismissed with prejudice.

         The Court anticipates entering judgment in favor of the United States and, as there

is no reason to exercise supplemental jurisdiction, then remanding the rest of the case

back to state court, as time permits.

         SO ORDERED this the 8th day of February, 2019.




                                                   __________________________________
                                                     UNITED STATES DISTRICT JUDGE




                                              13
